--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Eaton Scientific Systems, Inc. 10-K [essi-10k_013113.htm]
Exhibit 10.13
 

EATON SCIENTIFIC SYSTEMS
HOMATROPINE PROTOCOL
PI/SPO#

  
CLINICAL TRIALS/STUDY AGREEMENT


This Agreement is made as of 04/08/2013 by and between Eaton Scientific Systems
Inc. ("Sponsor"), a Nevada Corporation, having its principal place of business
at Eaton Scientific Systems, Inc., Michael Borkowski Chief Executive Officer, at
9595 Wilshire Blvd Suite 900, Beverly Hills, CA 90212 and American Institute of
Research (“AIR”) at 15111 E. Whittier Blvd., Ste. 216 Whittier, CA 90603
represented by Tarek Dessouky, M.D., MBA, MPH, Chief Executive Officer


SPO Number:  0408HOM
Project Title:  Homatropine
Principal Investigator:  Dr. Michael Guice
Effective Date:
End Date:
 
I.             BACKGROUND


WHEREAS, Sponsor conducts business in the development of therapeutic products,
compounds, and reagents; and
 
WHEREAS, Sponsor has developed a protocol and desires AIR to conduct a clinical
research study (hereinafter “Study”); and


WHEREAS, the performance of the Study is of mutual interest to Sponsor and AIR,
and will be conducted with the Good Clinical Practices; and


WHEREAS, AIR is in the business of conducting and managing Clinical Trials.


The Parties therefore agree as follows:
 
II.            STATEMENT OF WORK


AIR agrees to use reasonable efforts to perform the Study entitled “An Open
Label Escalating Study to Determine Maximum Necessary Dose (MND) of Homatropine
Methylbromide needed for Palliation of Hot Flashes in Menopausal Women”, as
described in Exhibit A, attached hereto and incorporated herein by this
reference (“Protocol”). AIR’s independent contractor, Dr. Michael Guice will
serve as Principal Investigator for the Study (“Principal Investigator”).


The Parties agree to conduct the Study based upon the terms and conditions
contained in this Agreement and in accordance with the Protocol, and:


(i)
Sponsor will conduct an evaluation of the planned facilities to be used by AIR
for the Study (“Study Site”) before the performance of the Study and before
implementation of the Study.

 

Page 1 of14 Rev 04/16 dls

 
 

--------------------------------------------------------------------------------

 
 

EATON SCIENTIFIC SYSTEMS
HOMATROPINE PROTOCOL
PI/SPO#

 
(ii)  
Because such studies have implications for the commitment of resources by both
parties, there will be frequent and full interchange between the personnel of
the Sponsor and AIR regarding the Study.

 
Compliance. Each Study shall be conducted in accordance with the Protocol,
Sponsor’s written instructions, and all laws and regulations applicable to
performance of a clinical study, including but not limited to 21 CFR §50, 54, 56
and 812 and the requirements of the Federal Food, Drug, and Cosmetic Act (the
FDCA) or any similar or successor legislation. AIR will conduct the Study in
accordance with any conditions imposed by FDA or the Institutional Review Board
(IRB).  If Sponsor’s written instructions are inconsistent with the Protocol,
the Protocol approved by the IRB will govern the conduct of the Study.
 
III.           PERIOD OF PERFORMANCE


The Study is effective on the ____ day of ______, 2013 and continues until the
study is completed at AIR.  The Parties agree that no patient enrollment will
occur until there is IRB approval of the Protocol at AIR.


IV.           BUDGET AND PAYMENTS


__.1
Payments.  Sponsor will reimburse AIR for all direct and indirect costs in
connection with the Study not to exceed $ 5,037.50 per completed patient, for a
total of 50 patients, and in accordance with the Budget and Payment Schedule
attached to this Agreement as Exhibit B (“Budget”).   In addition, Sponsor will
pay start-up fees which include an IRB preparation fee, pharmacy set-up fee,
and/or clinical administration fees in the amount of $6000 (“Start-up Fees”).



__.2
Study Budget.  This Agreement is based on an estimated per-patient basis.  The
Budget is based upon the reasonable costs for similar studies at like AIRs in
the same geographic area. AIR has not been induced to participate in this Study
based on financial or other inducements from Sponsor.  The Parties estimate that
the Budget is sufficient to support the Study.  However, AIR may submit to
Sponsor a revised budget requesting additional funds at such time as costs may
reasonably be projected to exceed the Budget.  Sponsor will not be liable for
any payment in excess of the Budget except upon Sponsor's written agreement.



__.3
Payment Address. Sponsor will pay by check, which will be made payable to AIR
and will be sent to:

 
 
American Institute of Research, Inc.

 
 
15111 E. Whittier Blvd., Ste. 216

 
 
Wittier, CA 90603

 
 
Attention: Ansaga Dominguez

 

Page 2 of14 Rev 04/16 dls

 
 

--------------------------------------------------------------------------------

 
 

EATON SCIENTIFIC SYSTEMS
HOMATROPINE PROTOCOL
PI/SPO#

 
First Class Mail
Certified or overnight mail
(*Federal Express ONLY)
Wire Transfer
Domestic or Foreign
 
 
Swift Code:Sort/Routing/ABA:



All checks should reference the Principal Investigator’s name and SPO Number for
reference purposes.


Payments by check or Electronic Funds Transfer (EFT) will be made within 10 days
of receipt of invoice.  Checks or accompanying  letter will reference this
Agreement and the Principal Investigator’s name and will be sent to:


American Institute of Research
15111 E. Whittier Blvd., Ste. 216
Whittier, CA 90603
Tax ID No: 20-8940081


Or thru EFT


Friendly Hills Bank
16011 E. Whittier Blvd.
Whittier, CA 90603
Bank Account # 0013001318
ABA# 122244249
Account Name: American Institute of Research
Tax ID: 20-8940081


The initial payment of Twenty Five Thousand Dollars ($25,000.00) will be paid
upon execution of the Clinical Trials/Study Agreement.  This initial payment
includes the Non-refundable Study Start-Up Fee of Six Thousand Dollars
($6,000.00) and a portion of the first payment which is equivalent to 40% of the
total contracted amount.  The first payment is an advance payment (“Advance”)
against payments which are anticipated to be due to the Institution as a result
of work performed under this Agreement.  The Advance shall be payable to
Institution by invoice before the start of enrollment. This Advance shall be
recovered in the form of a credit against subsequent payments until the entire
Advance is recovered.
 
In the event that the project is cancelled by Eaton Scientific Systems, Inc.
before the start of enrollment, Eaton Scientific Systems, Inc. will not be
liable for any additional funding.  The contract will be considered terminated
and the initial payment will be deemed non-refundable. Enrollment in the Trial
will not commence without the approval of Eaton Scientific Systems, Inc. and a
full 40% of the total contracted trial budget has been paid to AIR.
 

Page 3 of 14 Rev 04/16 dls

 
 

--------------------------------------------------------------------------------

 
 

EATON SCIENTIFIC SYSTEMS
HOMATROPINE PROTOCOL
PI/SPO#

 
V.            INTELLECTUAL PROPERTY


__.1
Sponsor will own as its sole property any invention developed under the Protocol
("Sponsor Technology").



__.2
AIR will not retain rights to use Sponsor Technology for internal research,
educational and archival purposes.



__.3
AIR will not obtain patent and copyright agreements to effectuate the purposes
of this Agreement from all individuals who perform any part of the Study.

 
VI.          DATA AND BIOLOGICAL MATERIAL
 
__.1
Study Data.  The data generated as a result of this Study will be owned by the
Sponsor for the purposes identified in the patient authorization/informed
consent and this Agreement. Copies of records and documents pertaining to the
conduct of this Study, including case report forms, source documents, consent
forms, regulatory documents, clinical laboratory results or reports (including,
but not limited to all local and central laboratory results and ECG reports),
and medication inventory records in all formats (including, but not limited to,
written, electronic, magnetic, and optical records, and scans, x-rays, and
electrocardiograms) must be retained by the Principal Investigator for a period
of at least fifteen (15) years after Study completion, unless local regulations
or Institute policies require a longer retention period or otherwise notified in
writing by the Sponsor.



__2.  
The Principal Investigator will permit access to any documentation relating to
the Study upon request of the Sponsor or applicable regulatory authorities.  If
the Principal Investigator for the Study retires, relocates, or for other
reasons withdraws from the responsibility of keeping the Study records, custody
must be transferred to a suitable alternate custodian employee of Institute or
to a suitably qualified and responsible third party.

 
VII.         COMPLIANCE WITH LAW


__.1
FDA Regulations:  AIR, Principal Investigator and Sponsor will comply with all
applicable federal, state, and local laws, regulations and guidelines including,
but not limited to, the FDCA, as amended, and regulations promulgated thereunder
("the Act") and the United States Food and Drug Administration ("FDA")
regulations governing the protection of human subjects and regulations governing
clinical investigators.

 

Page 4 of 14 Rev 04/16 dls

 
 

--------------------------------------------------------------------------------

 
 

EATON SCIENTIFIC SYSTEMS
HOMATROPINE PROTOCOL
PI/SPO#

 
__.2
Debarment:  AIR certifies that neither AIR nor any person employed or engaged by
AIR in the Study has been debarred pursuant to sections 306(a) or (b) of the
Federal FDCA (21 U.S.C. Section 335(a) and 335(b)) and that no debarred person
will in the future be employed or engaged by AIR in connection with services to
be performed by AIR for Sponsor. AIR further certifies that it will notify
Sponsor immediately in the event of any debarment or threat of debarment
occurring during the period of this Agreement.



__.3
HIPAA: In connection with research studies, AIR may collect “Protected Health
Information” (“PHI”) as defined in the Health Insurance Portability and
Accountability Act (“HIPAA”) 45 C.F.R. section 164.501 or “Medical
Information”  as defined under Cal. Civil Code section 56.5, both terms
hereinafter referred to as “PHI”.  AIR will obtain a patient
authorization/informed consent from study subjects to allow AIR to disclose the
PHI to Sponsor.   Sponsor will use the PHI in accordance with the patient
authorization/informed consent.  If either Party de-identifies PHI in accordance
with the standards as set forth in 45 C.F.R. sections 164.514, either Party may
use and disclose the de-identified information as allowed by law.

 
VIII.
HUMAN RESEARCH PROTECTION PROGRAM



__.1
Sponsor acknowledges that AIR has a Human Research Protection Program ("HRPP")
established in accordance with the principles and standards of the Association
for the Accreditation of Human Research Protection Programs that is applicable
to all clinical research studies, including the Study, that includes: (i) their
submittal for prospective and continuing review to the Institutional Review
Board ("IRB") as required by the FDA regulations governing the protection of
human research subjects, (ii) obtaining of consent from human research subjects
as required by the FDA regulations governing the protection of human research
subjects, (iii) conducting them in accordance with ethical standards such as the
Belmont Report.



__.2
In furtherance of AIR’s HRPP, Sponsor agrees:  (a)  to promptly notify  the
Principal Investigator and/or the IRB directly of (i) non-compliance with the
Protocol or applicable laws, particularly those laws related to human research
subjects, that could impact the safety or welfare of participating subjects,
(ii) serious adverse events that have been reported to the FDA or other
governmental agency in relation to the Study at AIR or any other site, (iii)
unanticipated problems in the Study at AIR or any other site that could relate
to risks to participating subjects, and (iv) circumstances that could affect
subjects’ willingness to continue to participate in the Study or the IRB’s
continuing approval of the Study, and (b) to develop a plan of communication to
subjects with the Principal Investigator that is acceptable to the IRB when new
findings or results of the Study might impact the willingness of subjects to
continue to participate in the Study or directly affect their current or future
safety or medical care.

 

Page 5 of14 Rev 04/16 dls

 
 

--------------------------------------------------------------------------------

 
 

EATON SCIENTIFIC SYSTEMS
HOMATROPINE PROTOCOL
PI/SPO#

 
IX.           ACCESS


__.1
Either Sponsor or FDA, as required by FDA regulations, must have reasonable
access to Principal Investigator and other project personnel, project
facilities, drug records, subject records, case reports, and other records,
subject to applicable laws and regulations.  Sponsor agrees to provide at least
seventy-two (72) hours notice prior to a Study site visit and will schedule such
visit during normal business hours upon AIR’s consent.  Sponsor or CRO on behalf
of Sponsor will limit the number of Site visits to those outlined in the
Protocol.  If Sponsor exceeds the number of reasonable Site visits, Sponsor will
reimburse AIR for reasonable costs and expenses to make Study personnel
available.



__.2
If there is a FDA audit, AIR agrees to provide Sponsor with prompt notice of the
FDA audit.  AIR is free to respond to any FDA inquiries and will provide Sponsor
with a copy of any final response or documentation to the FDA regarding the
Study.  Sponsor will reimburse AIR for the reasonable costs incurred by Study
personnel in responding to a FDA audit or investigation.



__.3
Sponsor will provide Principal Investigator with all Sponsor’s relevant
information pertaining to the Study, including potential adverse reactions of
subjects to study drug, control drug and/or study device.

 
X.           CONFIDENTIAL INFORMATION


__.1
AIR understands that there is no dissemination of information. In addition, AIR
researchers may not be able to publish the results of the Study.



__.2
Sponsor and AIR recognize that conducting the Study may require the transfer of
confidential or proprietary information between the parties.  All documents,
information, materials and data provided to AIR by Sponsor will be considered
confidential information of the Sponsor if marked as Confidential ("Sponsor
Confidential Information").  All documents, information, materials and data
provided by AIR to Sponsor will be considered information of AIR if marked as
Confidential ("AIR Confidential Information").  In consideration of the
disclosure of any Confidential Information to the other, Sponsor and AIR agree
that, for a period of five (5) years from the date of this Agreement, they will:

 

 
(a)
Make no use of Sponsor’s Confidential Information so designated in writing as
confidential or proprietary by the disclosing party except as allowed in this
Agreement;

 
(b)
Make no use of AIR Confidential Information without an appropriate patient
authorization and/or consent and as allowed in this Agreement.

 
(b)
Not disclose to third parties any of the Confidential Information belonging to
the other party without express written consent of the disclosing party except
in accordance with paragraph 10; and

 
(c)
Take precautions as normally taken with the receiving party's own confidential
and proprietary information to prevent disclosure to third parties.

 
The obligation of confidentiality does not apply to study results, supporting
data or to information that:
 

Page 6 of14 Rev 04/16 dls

 
 

--------------------------------------------------------------------------------

 
 

EATON SCIENTIFIC SYSTEMS
HOMATROPINE PROTOCOL
PI/SPO#

 
 
(a)
Is publicly available through no fault of recipient;

 
(b)
Is disclosed to the recipient by a third party;

 
(c)
Is already known to the recipient at the time of disclosure; or

 
(d)
Is developed by the recipient without reference to the Confidential Information.

 
(e)
Is required to be disclosed by law, regulation, or court order.

 
XI.           SUPPLIES, CASE REPORT FORMS, EQUIPMENT


__.1
STUDY DRUG.  The Study Drug for this Study is Homatropine Methyl bromide, which
does have FDA approval for other indications. Sponsor will provide to AIR at no
cost with a sufficient quantity of Study Drug to conduct the Study, as well as
any other compounds, materials, equipment, and information which the Protocol
specifies Sponsor will deliver or which Sponsor deems necessary to conduct the
Study.  All such Study Drug, compounds, materials, and equipment are the sole
property of Sponsor and will be returned to Sponsor, if applicable, at Sponsor’s
expense at the end of the Study





__.2
CRFs:  Sponsor will provide AIR with a sufficient quantity of Case Report Forms
("CRF's") and necessary questionnaires or documentation to conduct the
Study.  All original CRF's will be the sole property of Sponsor.  All other
original records of the work completed under this Agreement, including patient
medical records, laboratory records and reports, scans, films and information on
pre-existing AIR databases will be AIR property.  AIR will retain a copy of all
Study documents for internal research, teaching and archival purposes.

 
XII.         PUBLICATION


__.1
Research:  The basic objective of research activities at AIR is the generation
of new knowledge and its expeditious dissemination for FDA approval.



__.2
Sponsor Publication:  If Sponsor elects to publish the results from AIR’s
participation, Sponsor agrees to provide AIR with a copy of the proposed
publication at least thirty (30) days prior to publication and agrees to
acknowledge AIR’s participation in the Study as appropriate for peer review
publications.

 
XIII.        WIND DOWN


Either party may terminate this Agreement upon thirty-days (30) written
notice.  In the event of any termination of this Agreement prior to the End
Date, Sponsor will pay the reasonable costs incurred by AIR in winding down and
terminating the Study, including the costs of the Study during the wind down
period and all costs and non-cancelable commitments made prior to termination.
 

Page 7 of14 Rev 04/16 dls

 
 

--------------------------------------------------------------------------------

 
 

EATON SCIENTIFIC SYSTEMS
HOMATROPINE PROTOCOL
PI/SPO#

 
XIV.       NOTICES


Any notices given under this Agreement will be in writing and delivered by mail,
by hand, or by facsimile addressed to the parties as follows:


AIR
Sponsor
 
American Institute of Research
Eaton Scientific Systems, Inc.
15111 E. Whittier Blvd. Ste. 216
Whittier, CA 90603
Dr. Tarek Dessouky, CEO
9595 Wilshire Blvd Suite 900
Santa Monica, CA
Michael Borkowski, President
www.airesearch.us
 
www.eatonscientific.com
mikeb@eatonscientific.com
(Tel) 562.693.4477
(Tel) 310.281.6923
(Fax) 562.696.8681
(fax) 888.329.5351

 
XVI.       PUBLICITY


Publicity:  Neither party will identify the other in any promotional advertising
or other promotional materials to be disseminated to the public or use the name
of any faculty member, employee,or any trademark, service mark, trade name, or
symbol , without the other's prior written consent. (“Eaton is a Public Company
and as such will need to file a Public Announcement”)


Clinicaltrials.Gov, Clinical Trials Directory Website:  Notwithstanding anything
to the contrary, Sponsor agrees to allow the following information to appear on
the Clinical Trials Directory website:  study title, study status, trial type,
study phase, study category and subcategory, study objectives and designs,
conditions treated, treatment(s) or intervention(s), key eligibility criteria
and exclusion criteria.
 
XVII.      INDEMNIFICATION


__.1
Indemnity:

  
Sponsor agrees to indemnify, defend and hold harmless the Principal
Investigator, Sub-Investigators, and the Institute (AIR), its directors,
officers, agents and employees (collectively “Indemnitees”) from any and all
direct expenses, liability, losses or damages asserted by third parties
(collectively “Claims”) to the extent such Claims result from the use or
administration of the Investigational Product in accordance with the Protocol,
provided, however, that Sponsor shall not be responsible for any Claims to the
extent such Claims result from:

 

Page 8 of14 Rev 04/16 dls

 
 

--------------------------------------------------------------------------------

 
 

EATON SCIENTIFIC SYSTEMS
HOMATROPINE PROTOCOL
PI/SPO#

 
 
a.
the failure of the Institute or the Principal Investigator to adhere to the
terms of the Protocol or Sponsor's written instructions relative to the use of
the Investigational Product or the conduct of the Study;

 
 
b.
the failure of the Institute or the Principal Investigator to comply with any
applicable FDA or other government requirements, including, without limitation,
any federal, state or local laws or regulations, with respect to the conduct of
the Study at the Institute’s facilities;

 
 
c.
any negligence or willful misconduct by the Principal Investigator or the
Institute, including the Institute’s directors, officers, agents and employees.



Sponsor agrees to provide the reasonable costs of medical treatment required by
any participant in the activities contemplated by the Protocol for any illness
or condition to the extent caused by or derived from (i) Sponsor's
Investigational Product or (ii) the Investigational Product’s use or
administration as stated in the Protocol, or (iii) any procedures stated in the
Protocol, to the extent not covered by the participant's private medical
insurance; provided that Sponsor shall not be responsible for such costs arising
from any matter as set forth in subclauses (a), (b), or (c), (d) of the
preceding paragraph.


Institute agrees that each Indemnitee shall provide Sponsor prompt notification
of any Claim as to which indemnification may be sought hereunder.  Sponsor shall
have the right to assume and control the defense of any such Claim with counsel
of its choice, except that Sponsor will not admit liability or fault on behalf
of any Indemnitee hereunder without such party’s prior written consent, which
consent shall not be unreasonably withheld.  Institute shall fully cooperate in
the investigation and defense of any such Claims.


__.2
Notice of Claims:  AIR will promptly notify Sponsor of any such claim and will
cooperate with Sponsor in the defense of the claim.  Sponsor agrees, at its own
expense, to provide attorneys reasonably acceptable to AIR to defend against any
claim with respect to which Sponsor has agreed to provide indemnification
hereunder.  Sponsor agrees not to settle any claim against AIR with an admission
of liability against AIR without AIR’s written consent.  This indemnity shall
not be deemed excess coverage to any insurance or self-insurance AIR may have
covering a claim.  Sponsor's indemnity shall not be limited by the amount of
Sponsor's insurance.



__.3
Notice of Claims:  Sponsor will promptly notify AIR of any such claim and will
cooperate with AIR in the defense of the claim.  AIR agrees, at its own expense,
to provide attorneys reasonably acceptable to Sponsor to defend against any
claim with respect to which AIR has agreed to provide indemnification
hereunder.  AIR agrees not to settle any claim against Sponsor with an admission
of liability against Sponsor without Sponsor’s written consent.   This indemnity
shall not be deemed excess coverage to any insurance or self-insurance AIR may
have covering a claim.  AIR's indemnity shall not be limited by the amount of
AIR's insurance.



__.4
The provisions of this clause shall survive termination of this Agreement.

 

Page 9 of14 Rev 04/16 dls

 
 

--------------------------------------------------------------------------------

 
 

EATON SCIENTIFIC SYSTEMS
HOMATROPINE PROTOCOL
PI/SPO#

 
XVIII.     SUBJECT INJURY


Sponsor agrees that it, and not AIR, is responsible for the costs of diagnosis,
care and treatment of any undesirable side effects, adverse reactions, illness
or injury to a participant in the Study, which in the reasonable judgment of the
Principal Investigator or AIR result from participation in the Study, except for
such costs that arise directly from (i) the negligent activities, reckless
misconduct or intentional misconduct of AIR, the Principal Investigator or
his/her staff or (ii) their failure to adhere to the terms of the
Protocol.  This section is not intended to create any third-party contractual
benefit for any participants in the Study.
 
XIV.       INSURANCE


__.1
Worker’s Compensation.  AIR will maintain Worker's Compensation insurance or
other coverage on its employees as required by California law, and will
self-insure or maintain insurance covering its liability under this Agreement.



__.2
Coverage.  Sponsor will procure and maintain during the term of this Agreement
comprehensive liability, clinical trial and product liability insurance to the
full amount of Sponsor’s insurance limits, but in no event less than $5,000,000
per occurrence and $10,000,000 annual aggregate, with a reputable and
financially secure insurance carrier.  Insurance should be placed with carriers
with ratings with at least A-, X as rated by A.M. Best.

 
__.3
Certificate of Insurance and Additional Insured Endorsement.  Prior to the
effective date of this agreement, Sponsor shall provide AIR with a Certificate
of Insurance and Additional Insured Endorsement evidencing primary coverage and
advise AIR of any deductibles to Sponsor’s insurance.



__.4
Notice of Cancellation.  Sponsor shall provide AIR with thirty (30) days written
notice of cancellation or material change.  Sponsor will advise AIR in writing
that it maintains excess liability coverage (following form) over primary
insurance for at least the minimum limits set forth above.  Conditions of the
Certificate of Insurance will be subject to approval in advance by AIR's Office
of Risk Management.



__.5
Primary Coverage.  Sponsor's insurance will be primary coverage with respect to
its indemnification responsibilities under Paragraph __.  AIR's insurance or
self-insurance will be excess and noncontributory.



__.6
Tail Coverage.  If Sponsor's insurance is written on a claims made basis, as
opposed to an occurrence basis, Sponsor shall guarantee that it will purchase
"tail" coverage and/or a retrospective coverage provision to provide
continuation and uninterruption of coverage of all claims.

 

Page 10 of  14 Rev 04/16 dls

 
 

--------------------------------------------------------------------------------

 
 

EATON SCIENTIFIC SYSTEMS
HOMATROPINE PROTOCOL
PI/SPO#

 
XV.
MISCELLANEOUS



__.1
Arbitration. Any dispute between the parties in connection with this Agreement,
which cannot be resolved, by mutual agreement will be finally settled through
arbitration under the Commercial Arbitration Rules of the American Arbitration
Association by one or more arbitrators appointed in accordance with those
Rules.  Arbitration will be held in Santa Monica, California, or at any other
mutually agreeable location.



__.2
Assignment.  Neither party may assign this Agreement without the prior written
consent of the other party.



__.3
Divisibility. If any provision of this Agreement becomes or is declared illegal,
invalid, or unenforceable, such provision will be divisible from this Agreement
and will be deemed to be deleted from this Agreement.  If such deletion
substantially alters the basis of this Agreement, the parties will negotiate in
good faith to amend the provisions of this Agreement to give effect to the
original intent of the parties.



__.4
Independent Contractors.  AIR and Sponsor are independent contractors and
neither is an agent, joint venture, or partner of the other.



__.5
Research Freedom.  This Agreement is not to be construed to limit the freedom of
individuals participating in this Study to engage in any other Study.



__.6
Choice of Laws.  This Agreement is governed by the laws of the State of
California without regard to conflict of law principles.  Any legal action
involving this Agreement or the Study under it will be adjudicated in the State
of California at a mutually agreeable location.



__.7
Order of Precedence.  In the event of any inconsistency between the terms of
this Agreement and the documents referenced or incorporated herein or any other
agreement concerning this Study between the Parties and their employees, the
terms of this Agreement will prevail.



__.8
Entirety.  This Agreement represents the entire agreement and understanding
between the parties and their employees with respect to its subject matter and
supersedes any prior and/or contemporaneous discussions, representations, or
agreements, whether written or oral, of the parties regarding this subject
matter.



__.9
Amendments.  Amendments or changes to this Agreement must be in writing and
signed by duly authorized representatives of the parties.

 
(The remainder of this page intentionally left blank with the signature pages to
follow on the next page)
 

Page 11 of14 Rev 04/16 dls

 
 

--------------------------------------------------------------------------------

 
 

EATON SCIENTIFIC SYSTEMS
HOMATROPINE PROTOCOL
PI/SPO#

 
IN WITNESS WHEREOF, these duly authorized representatives of the parties hereby
execute this Agreement, including all the terms and conditions which follow.
 
Eaton Scientific Systems, Inc.
 
American Institute of Research, Inc.
     
Signature
/s/ Michael Borkowski
 
Signature
/s/ Tarek Dessouky MD
Name
Michael Borkowski  
Name
Tarek Dessouky, M.D., MBA, MPH
Title
Chief Executive Officer  
Title
Chief Executive Officer
Date
April 14, 2013  
Date
April 14, 2013              

 
The Principal Investigator acknowledges his/her responsibilities to carry out
this Agreement.
 
READ AND UNDERSTOOD:
 
By:
/s/ Dr. Michael Guice, MD
   
Dr. Michael Guice, MD
   
Principal Investigator
 

 

Page 12 of14 Rev 04/16 dls

 
 

--------------------------------------------------------------------------------

 
 

EATON SCIENTIFIC SYSTEMS
HOMATROPINE PROTOCOL
PI/SPO#

 
EXHIBIT A


Study Protocol
 

Page 13 of 14 Rev 04/16 dls

 
 

--------------------------------------------------------------------------------

 
 

EATON SCIENTIFIC SYSTEMS
HOMATROPINE PROTOCOL
PI/SPO#



EXHIBIT B


Budget and Payment Schedule
This page blank, Budget and Payment details will be the next page


 

Page 14 of  14 Rev 04/16 dls


--------------------------------------------------------------------------------
